Title: To Thomas Jefferson from DeWitt Clinton, 4 May 1803
From: Clinton, DeWitt
To: Jefferson, Thomas


          
            Dear Sir 
                     
            New York 4 May 1803
          
          I have great satisfaction in informing you that the late election in this State has been attended with unexampled success. Out of ten Senators, the federalists in all probability will not have one and out of one hundred representatives, their numbers will not exceed fifteen. The relative strength of parties will stand thus.—
          
            
              
              
              Repub:
              Fed:
            
            
            
              
              In the Senate
              26
               6
             
            
            
             
              In the Assembly
              85
              15
              
            
          
          We have not as yet all the official returns, but from the best information, the foregoing estimate may be relied on. Federalism as it is termed was of course never at a lower ebb: This proud ascendency we shall maintain at the next election in defiance of every obstacle. We have labored under many difficulties in this City arising from a variety of sources which it will be in our power in a great measure to control before the next election—our majority will undoubtedly be encreased by that time. The mal-contents generally speaking did all they could to injure us—Their number does not exceed one hundred and their influence is perfectly trifling. Our Legislature embraces more ability and weight than the last and I have no doubt but that such wise measures will be pursued by them, as will confine federalism to two or three Counties, composed of persons on the estate of Mr Van Rensselaer and emigrants from the Eastward deluded by their lawyers and Clergy.
          If the arrangement you allude to in your letter respecting the custom house here could take place soon, it would much enhance the favor in the estimation of the person receiving it.
          We are agitated with a report of an European War which comes via Boston.
          With much respect I am Yours most Sincerely
          
            DeWitt Clinton
          
         